DETAILED ACTION
	This Office Action is in response to the Election filed on August 1, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-15 in the reply filed on August 1, 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herner et al. (US Pub. 2020/0013799 A1) in view of  Hyun et al. (US Pub. 2021/0043568 A1).
In re claim 1, Herner et al. shows (fig. 3) a memory device, comprising: a stacking structure, comprising isolation layers (not shown) and word lines (50) alternately stacked on a substrate (3D NAND Memory uses alternately stacked isolation layers and word lines), and extending along a first direction, a switching layer (40), covering a sidewall of the stacking structure; first channel layers (30-1a, 30-2a, 30-1b, 30-2b), covering a sidewall of the switching layer that is facing away from the stacking structure, and laterally spaced apart from one another along the first direction; and pairs of conductive pillars (10a, 10b), standing on the substrate and in lateral contact with the switching layer through the first channel layers, wherein the conductive pillars of each pair are laterally separated from each other  (by 20) along the first direction, and adjacent pairs of the conductive pillars are laterally separated (by isolation 15a, 15b) along the first direction as well. Herner only shows a small segment of the invention, which is the memory core section of the device and does not disclose the peripheral connection portion. Therefore, Herner shows all of the elements of the claims except wherein the stacking structure has a staircase portion and a connection portion at an edge region of the stacking structure. Hyun et al. shows (figs. 1 and 2) a completed three dimensional vertical memory device having the memory region (R1) and the connection region (R2). The device includes a stacking structure, comprising isolation layers (102) and word lines (140) alternately stacked on a substrate and extending along a first direction, wherein the stacking structure has a staircase portion (in R2) and a connection portion (160a, 160b) at an edge region of the stacking structure, each of the word lines is laterally recessed from an underlying one of the word lines in the staircase portion, the connection portion extends along the staircase portion and located aside the staircase portion, and the word lines and the isolation layers in the connection portion have substantially identical length along the first direction. With this configuration, desired electrical interconnections can be made to the stacked conductive layers. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the memory device of Herner by forming a connection portion having a staircase portion as taught by Hyun to provide desired electrical connections thereby allowing operation of the components of the device.
In re claims 2-12,  Herner combined with Hyun discloses all of the elements of the claims including the staircase portion of the stacking structure has a width along a second direction intersected with the first direction, the stacking structure has a total width along the second direction, and the width of the staircase portion of the stacking structure is shorter than the total width of the staking structure. The connection portion of the stacking structure has a width along the second direction, and the total width of the stacking structure is a sum of the width of the staircase portion of the stacking structure and the width of the connection portion of the stacking structure. An interlayer dielectric layer, covering the staircase portion of the stacking structure and in lateral contact with the connection portion of the stacking structure. One of the word lines has a thick portion and a narrow portion having a width less than a width of the thick portion, and the narrow portion protrudes from the thick portion along the first direction.

In re claim 13, Herner et al. shows (fig. 3) a memory device, comprising: a stacking structure, comprising isolation layers (not shown) and word lines (50) alternately stacked on a substrate (3D NAND Memory uses alternately stacked isolation layers and word lines), and extending along a first direction a switching layer, covering a sidewall of the stacking structure; first channel layers 30-1a, 30-2a, 30-1b,30-2b), covering a sidewall of the switching layer (40) that is facing away from the stacking structure, and laterally spaced apart from one another along the first direction; and pairs of conductive pillars (10a, 10b), standing on the substrate and in lateral contact with the switching layer through the first channel layers, wherein the conductive pillars of each pair are laterally separated from each other along the first direction, and adjacent pairs of the conductive pillars are laterally separated along the first direction as well. Herner only shows a small segment of the invention, which is the memory core section of the device and does not disclose the peripheral connection portion. Therefore, Herner shows all of the elements of the claims except wherein the stacking structure has staircase portions separately arranged along the first direction, each of the staircase portions has a width along a second direction intersected with the first direction, and the width of each staircase portion is less than a total width of the stacking structure along the second direction. Hyun et al. shows (figs. 1 and 2) a completed three dimensional vertical memory device having the memory region (R1) and the connection region (R2). The device includes a stacking structure, comprising isolation layers (102) and word lines (140) alternately stacked on a substrate and extending along a first direction, wherein the stacking structure has staircase portions (in R2) separately arranged along the first direction, each of the staircase portions has a width along a second direction intersected with the first direction, and the width of each staircase portion is less than a total width of the stacking structure along the second direction. With this configuration, desired electrical interconnections can be made to the stacked conductive layers. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the memory device of Herner by forming a connection portion having a staircase portion as taught by Hyun to provide desired electrical connections thereby allowing operation of the components of the device.
	In re claims 14 and 15, Herner combined with Hyun discloses all of the elements of the claims including wherein the isolation layers and the word lines continuously extend along the first direction throughout the stacking structure. The stacking structure has connection portions each extending aside one of the staircase portions and connecting portions of the stacking structure at opposite sides of the one of the staircase portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han (US Pub. 2021/0175253 A1), Kim (US Pub. 2021/0098472 A1), Lee (US Pub. 2018/0261618 A1), Yun (US Pub. 2017/0179025 A1), and Harari (WO 2017/091338 A1), and OH (KR 20220010874 A) also disclose elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815